DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	a cold air supplier in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

cold air supplier is interpreted to cover a thermoelectric element as per claim 13, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 5774053 A) in view of Thompson (US 6658858 B1).

Regarding claim 1:
Porter discloses an entrance refrigerator #10, comprising: 
a cabinet #14 configured to extend through a door or a wall (Fig. 1), the cabinet including a storage compartment therein for storing goods (abstract); 
a housing #36 located at a lower side of the cabinet (Fig. 3-4); 
an outdoor side door #18 coupled to an outdoor portion of the cabinet to open or close the storage compartment (see Fig. 1-3); 
an indoor side door #20 coupled to an indoor portion of the cabinet to open or close the storage compartment; 
a cold air supplier #38 configured to supply cold air to the storage compartment (col. 5, L 10-14), at least a portion of the cold air supplier being located in a space defined by the housing and the lower side of the cabinet (see Fig. 4: the lower side of the cabinet defines a housing #36 in which #38 is provided); and 
a tray #34 located in the storage compartment, the tray including: a bottom portion on which to receive the goods, the bottom portion being spaced apart from a bottom surface of the storage compartment (col. 5, L 15-24). 

Porter does not disclose the bottom portion of the tray including a plurality of openings therein over a majority of the bottom portion, and a side portion spaced apart from a side surface of the storage compartment to provide a gap between the side portion of the tray and the side surface of the storage compartment, wherein the plurality of openings and the gap provide a path for cold air from the cold air supplier to flow around the goods on the tray. 

In the same field of endeavor, Thompson teaches a refrigerator (Fig. 1-3) provided with tray #2 wherein the bottom portion of the tray including a plurality of openings #5 therein over a majority of the bottom portion (see Fig. 4), and wherein the tray comprises a side portion spaced apart from a side surface #37of the storage compartment to provide a gap #39 between the side portion of the tray and the side surface of the storage compartment, wherein the plurality of openings and the gap provide a path for cold air from a cold air supplier #12 to flow around the goods on the tray. 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter with the claimed arrangement above as taught Thompson.

One of ordinary skills would have recognized that doing so would have improved air circulation around the refrigerator so as to improve cooling efficiency.
Regarding claim 2:
Porter as modified discloses all the limitations.
As modified, the gap between the side portion of the tray and the side surface of the storage compartment comprises a left gap located between a left edge of the tray and a left surface of the storage compartment; and a right gap located between a right edge of the tray and a right surface of the storage compartment (see rejection of claim 1). 

Regarding claim 6:
Porter as modified discloses all the limitations, except for wherein the bottom surface of the storage compartment includes: a first portion located at the outdoor portion of the cabinet; and a mount plate seating portion located at the indoor portion of the cabinet, the mount plate seating portion being stepped downwardly at the indoor portion. 

In other word, the difference between the claimed invention and the prior art is with respect to the shape of the bottom surface.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter as modified with the claimed arrangement above by change of shape; as per MPEP 2144.04.

One of ordinary skills would have recognized that doing so would have facilitated access to portions of the refrigerator. Other benefits include increasing the area for accommodating goods.

Regarding claim 16:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 16.

Regarding claim 17:
Porter as modified discloses all the limitations.
As modified, the gap between the side portion of the tray and the side surface of the storage compartment is configured to provide a path for cold air from the cold air supplier to flow around the tray to the goods in a situation where the plurality of openings in the bottom portion of the tray are blocked by goods on the tray.

Regarding claim 18:
The subject matter claimed here is substantially similar to that of claim 2. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 18.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 5774053 A) in view of Thompson (US 6658858 B1); and further in view of Gleason (US 6976371 B2).

Regarding claim 3:
Porter as modified discloses all the limitation, except for a base plate located at the bottom surface of the storage compartment, the base plate being spaced apart upwardly from the bottom surface of the storage compartment by a predetermined spacing, wherein a plurality of through holes are provided in the base plate, and wherein the plurality of through holes and the spacing between the base plate and the bottom surface of the storage compartment provide a path for cold air from the cold air supplier to flow to the tray. 

In the same field of endeavor, Gleason teaches a refrigerator further comprising a base plate #40 located at a bottom surface of a storage compartment #16, the base plate being spaced apart upwardly from the bottom surface of the storage compartment by a predetermined spacing, wherein a plurality of through holes are provided in the base plate (Fig. 3), and wherein the plurality of through holes and the spacing between the base plate and the bottom surface of the storage compartment provide a path for cold air from the cold air supplier #30 to flow to the tray.

Note: the base plate #40 is provided in addition to the tray #16 within the refrigerator.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter as modified with the claimed arrangement above as taught Gleason.

One of ordinary skills would have recognized that doing so would have protected the cold air supplier, prevented small items from dropping onto the cold air supplier, or prevented children's fingers from being harmed by the cold air supplier as suggested by Gleason (col. 4, L 12-22).

Regarding claim 19:
The subject matter claimed here is substantially similar to that of claim 3. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 3 above for the rejection of claim 19.

Allowable Subject Matter
Claims 4-5, 7-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


The prior art does not anticipate nor render obvious the combination set forth in the dependent claims; and specifically does not disclose the following: wherein the tray further comprises a plurality of downwardly extending legs, and wherein the tray is located on an upper surface of the base plate such that the legs are received on the base plate as per claims 4 and 20; and wherein the mount plate seating portion includes a cold air suction hole located therein, and wherein a portion of the cold air supplier extends through the cold air suction hole as per claim 7. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Porter in combination with Thompson and Gleason to incorporate the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Porter in combination with Thompson and Gleason. A finding of obviousness is precluded as per MPEP § 2143.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Abate (US 4024729 A) discloses a refrigerated container in a wall.
Peet (US 10024584 B1) discloses a rack for cooling items in a refrigerator.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763